Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered January 6, 2003, convicting him of robbery in the second degree, assault in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Showup procedures are permissible when, as here, they are conducted in close spatial and temporal proximity to the commission of a crime for the purpose of securing a prompt and reliable identification (see People v Duuvon, 77 NY2d 541 [1991]; People v Pierre, 2 AD3d 461 [2003]). The defendant’s contention *712that the showup identification was unduly suggestive is without merit (see People v Pierre, supra; People v Stepney, 278 AD2d 260 [2000]). Florio, J.P., Krausman, Goldstein and Mastro, JJ., concur.